Citation Nr: 0301565	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  01-08 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service 
connection for residuals of a head injury. 

2. Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service 
connection for ptosis claimed as an eye disorder. 

3. Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service 
connection for residuals of injuries to feet and 
ankles.

4. Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service 
connection for a skin condition due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had service from November 1964 to August 1966 
and from August 1966 to November 1972.  He had an 
honorable discharge for the first period of service.  For 
the second period of service his discharge was issued 
under Other Than Honorable Conditions.  

In an administrative decision in February 1973 the RO 
determined that his discharge was considered dishonorable.

Under a Department of Defense (DOD) Discharge Review 
Program (Special) the discharge for the second period of 
service was upgraded to General Under Honorable Conditions 
in July 1977.  Subsequently, in January 1979 the veteran 
was notified by the Department of the Army that the 
previous upgrading of his discharge had been re-reviewed 
by the Army Discharge Board as required by Public Law 95-
126 and that he did not qualify for upgrading under the 
new uniform standards for discharge review.  His upgraded 
discharge was not affirmed.  

According to information provided by National Personnel 
Records Center (NPRC) the veteran's scheduled date of 
discharge for the first period of service was November 
1966, and that he would have been eligible for complete 
separation in November 1966.  He was discharged in August 
1966 for the sole purpose of reenlistment.  


In an administrative decision in July 1982, the RO 
determined that Federal law permitted using his period of 
military service from November 1964 to November 1966 as a 
basis for entitlement to benefits under the laws 
administered by the Veterans Administration (now the 
Department of Veterans Affairs).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of 
the Phoenix Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO determined that new and 
material evidence to reopen a claim of entitlement to 
service connection for feet and ankle injury had not been 
submitted.  The RO also determined that new and material 
evidence to reopen a claim of entitlement to service 
connection for a skin disorder due to Agent Orange 
exposure had not been submitted.  In addition, the RO 
denied service connection for a head injury and for and 
eye condition as well-grounded claims had not been 
submitted. 

The RO subsequently reviewed the claims denied as not well 
grounded under the provisions of a new law, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In a September 2001 rating 
decision the RO denied entitlement to service connection 
for residuals of a head injury and for an eye disorder.  

The veteran presented testimony at personal hearings at 
the RO in November 2000 and October 2001.  Copies of the 
transcripts of the hearings are in the claims file.  

At the October 2001 hearing the veteran revoked the power 
of attorney to his service representative, Veterans of 
Foreign Wars of the United States.  He is presently 
represented by The American Legion.

A hearing before the Board scheduled in April 2002 was 
canceled in writing by the veteran through his 
representative.  He asked that the hearing not be 
rescheduled.



FINDINGS OF FACT

1.  The veteran's discharge for the period of active duty 
from November 1966 to November 1972 was under other than 
honorable conditions.  

2.  The RO determined that the discharge for the period of 
service from November 1966 to November 1972 was considered 
to have been issued under dishonorable conditions.  

3.  The RO denied service connection for compensation 
benefits in a July 1991 rating decision for a head injury, 
eye condition, based on the veteran's character of 
discharge.  

4.  The RO denied service connection for a skin condition 
due to herbicide exposure during the veteran's period of 
service from November 1964 to November 1966 in July 1995.  

5.  The RO denied service connection for a skin condition 
due to herbicide exposure during the veteran's period of 
service from November 1966 to November 1972 in September 
1997.  

5.  In November 1997 the RO denied reopening the claim of 
entitlement to service connection for ankles and feet.  

6.  The evidence submitted since the final rating decision 
for each issue does not bear directly or substantially 
upon the issue at hand, is essentially duplicative or 
cumulative; and it is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.



CONCLUSIONS OF LAW

1.  Evidence received since the final July 1991 rating 
decision wherein the RO denied entitlement to service 
connection for residuals of a head injury is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.104, 3.156(a), 3,159, 20.1103 
(2002).

2.  Evidence received since the final July 1991 rating 
decision wherein the RO denied entitlement to service 
connection for an eye disorder is not new and material, 
and the veteran's claim for that benefit is not reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105; 38 C.F.R. §§ 3.104, 
3.156(a), 3,159, 20.1103.

3.  Evidence received since the final July 1995 and 
September 1997 rating decisions wherein the RO denied 
entitlement to service connection for a skin disorder due 
to exposure to Agent Orange is not new and material, and 
the veteran's claim for that benefit is not reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105; 38 C.F.R. §§ 3.104, 
3.156(a), 3,159, 20.1103.

4.  Evidence received since the final November 1997 rating 
decision wherein the RO denied entitlement to service 
connection for feet and bilateral ankle disorders is not 
new and material, and the veteran's claim for that benefit 
is not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105; 
38 C.F.R. §§ 3.104, 3.156(a), 3,159, 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Service records

Service medical records show that the veteran was seen in 
November 1964 for an injury to his eye and nose after 
having been hit in the nose three nights earlier.  

The impression was that his eyes were okay.  There was 
minimal swelling and tenderness on the left side of his 
nose.  The nasal bones were in good position, the septum 
was straight, there was a good airway and no fracture.  

On November 18, 1966 the veteran complained of headaches.  
On December 1, 1966, he complained of having headaches for 
approximately four months.  He reported that his eyes hurt 
with headaches.   

In March 1967 his forehead was treated with sutures.  In 
April 1967 he complained of headaches and dizzy spells.  
It was noted that two weeks earlier he had trauma to his 
skull with a concussion.  The examination was within 
normal limits.  Reassurance was given and the veteran was 
returned to duty.  

In May 1967 he was seen for a rash on the left side of his 
face, an area of recent trauma.  The impression was 
deferred.  When seen a few days later, findings were of 
multiple 1mm vesicles lateral to the left eye with 
hyperpigmented area.  The veteran had suffered trauma to 
this area with bruising approximately three months 
earlier.  The diagnosis was traumatic dermatitis.  

In June 1967 the veteran complained of burning of his eyes 
and received medication.

In October 1967 the veteran complained of a left ankle 
sprain about two days earlier.  There was some pain but no 
swelling.  Medication was given for pain.  

In February 1968 the veteran had a psychiatric evaluation 
and no psychiatric disease was found.  

In October 1968 the veteran complained of his feet hurting 
for one week from too much walking.  He also complained of 
headaches and reported the trauma in March 1967.  A few 
days later he stated that he needed glasses but his eye 
sight was recorded as 20/20.  He again complained of 
headaches.
In November 1968 he sought treatment for a twisted right 
ankle that occurred the preceding afternoon.  There was no 
swelling and no discoloration.  Within a one week period 
he was seen two times for complaints of right ankle pain 
and noted that he had sprained it one year earlier.   
Several days later he complained that he reinjured his 
right ankle by falling off a ladder.  There was no 
discoloration or swelling and no tenderness.  

The following day in November 1968 the veteran stated he 
had sprained his right ankle in the fall of 1964 and had 
had trouble since then.  He also complained of having 
migraine headaches for many years.  An examination 
revealed no swelling or tenderness.  There was good range 
of motion.   

In February 1969 (marked 1968 most likely in error) the 
impression was tension headaches.  

At a February 1969 examination in the veteran reported 
having had or having frequent or severe headache, swollen 
or painful joints, whooping cough, venereal disease, 
recent gain or loss of weight, foot trouble, depression or 
excessive worry, and excessive drinking habit.  The 
physician's comment was that head trauma in 1967 had 
residual pain and questionable dizzy spells.  The veteran 
was evaluated in February 1969 and diagnosed with 
antisocial personality.  Separation from the military 
service was recommended.  

In July 1970 the veteran complained of itchy, watery and 
burning eyes at the Optometry Clinic.  His vision was 
20/20 and the impression was that glasses were not needed.  
He was referred to ophthalmology for an evaluation by a 
physician for chronic conjunctival injection.  In August 
1970, his vision was 20/20.  The diagnosis was chronic 
blepharo conjunctivitis, bilateral.   

The report of a September 1970 medical examination shows a 
normal clinical evaluation.  Notes indicated frequent 
headaches, occasional dizziness and blurring of vision for 
three years.  There was an episode of unconsciousness 
following head trauma in March 1967.  

The veteran reported, in pertinent part, having or having 
had eye trouble, and ear, nose or throat trouble, with a 
notation of being treated for a cold.  

The veteran was seen in an ophthalmology clinic in 
December 1970.  The diagnosis was chronic 
blepharoconjunctivitis bilateral for approximately one 
year with the last episode approximately three months 
earlier.  His vision was 20/20 bilaterally.  After 
treatment there was marked improvement and he was 
asymptomatic.  

In January 1971, he was psychiatrically evaluated and no 
evidence of a mental disease, defect, or derangement 
sufficient to warrant medical disposition under cited 
provisions was found.  He was diagnosed with sociopathic 
personality.  

In July 1972 no psychiatric disease or disorder was found.  
He was moderately depressed, anxious and worried about his 
personal family problems.  

The report of a medical examination in October 1972 shows 
a normal clinical evaluation.  His medical history noted a 
laceration of scalp in Vietnam with no sequelae and not 
considered disabling.  

At a discharge examination (undated), it was noted that he 
had frequent headaches since 1965 occasionally accompanied 
by dizziness.  He had occasional transient blurring of 
vision while watching television.  He had been knocked 
unconscious by a blow to the head in March 1967.  He was 
hospitalized for one day without apparent sequelae.  The 
clinical evaluation was normal for head, face, neck and 
scalp.  A five centimeter scar at the vertex of the skull 
was noted.  

In November 1972 the veteran reported that since his last 
separation examination in September 1972 his medical 
condition had changed and he had bruised ankles and a 
sprained left thumb.  

Personnel records show that the veteran served in Vietnam 
from March 1967 to March 1969.  

A September 1972 military record shows that the veteran 
was away without leave (AWOL) from on or about a date in 
May 1969 until on or about a date in April 1970.  

Post service evidence

An administrative decision in February 1973 on the issue 
of character of discharge noted that during his service 
the veteran had been convicted of several offenses and at 
the time of the issuance of his discharge, he was awaiting 
trial by special court martial for the charge of theft and 
destruction of personal property.  No evidence was found 
that he was suffering from any mental or physical 
condition.  It was determined that he could distinguish 
right from wrong and could be able to adhere to the right. 

Under the regulations a discharge or release because of 
willful and persistent misconduct was considered to be 
issued under dishonorable conditions.  The RO determined 
that his extended period of AWOL and other actions did 
constitute willful and persistent misconduct.  Because of 
his actions during his second period of service his 
discharge in November 1972 could not be considered 
honorable, meritorious or faithful.  His discharge was 
considered dishonorable.  For this reason he was barred 
from all benefits under laws administered by the Veterans 
Administration where a discharge under conditions other 
than dishonorable was the requirement.    

As previously noted, DOD upgraded the discharge for the 
second period of service to General Under Honorable 
Conditions; however upon re-review by the Army Discharge 
Board his upgraded discharge was not affirmed.  

In response to an inquiry, NPRC notified the RO that the 
veteran's scheduled date of discharge for the first period 
of service was November 1966 and certified that the 
veteran would have been eligible for complete separation 
in November 1966.  He was discharged in August 1966 for 
the sole purpose of reenlistment.  

In an administrative decision in July 1982 the RO 
determined that the veteran's discharge for his first 
period of service from November 1964 to November 1966 was 
under conditions other than dishonorable and qualified him 
for VA benefits on the basis of service for that period.  
Although the decision mentions that the veteran's military 
discharge in August 1972 remained Dishonorable for VA 
purposes, a correction of the discharge date to November 
1972 was made in June 1999 after review.  

In November 1990 the veteran submitted an application for 
benefits for numerous disabilities including a head injury 
sustained in 1967, Agent Orange exposure sustained in 
1968, and an eye condition and post traumatic stress 
syndrome during the period of service subsequent to 
November 1966.  

In December 1990 the veteran submitted a claim that 
included service connection for a skin condition due to 
exposure to Agent Orange.  VA outpatient treatment records 
received in February 1991 were negative for evidence on a 
skin condition. 

Treatment records received in March 1991 from VA West Side 
Medical Center, Chicago, Illinois for the period from 
December 1990 to January 1991 show the veteran was seen in 
December 1990 for complaints of peeling of skin.  There 
were no lesions seen on examination.  He also had 
complaints of a burning sensation on the soles of his feet 
and peeling skin. 

A March 1991 Social Security Administration (SSA) decision 
shows it was determined that the veteran had become 
disabled beginning in October 1990 with a primary 
diagnosis of delusional disorder and a secondary diagnosis 
of alcohol abuse in remission.  

The veteran was afforded a VA Compensation and Pension 
(C&P) medical-orthopedic examination in March 1991.  His 
claim file was reviewed.  

With regard to his claim of an infected eye, the veteran 
reported that he used to have an eye infection that was 
healed with no manifestation of the infection.  He was not 
under treatment and had no problem with the eye.  The 
examination of his skin revealed no significant 
abnormalities.  The pertinent diagnosis was sore feet 
secondary to gouty arthritis of the joints of the lower 
extremities.  No eye infection was found nor did the 
veteran complain of any.  

In a July 1991 rating decision the RO determined that the 
veteran was claiming service connection for a head injury, 
eye condition, and residuals of Agent Orange exposure.  
These injuries were reportedly sustained after early 
November 1966 during the dishonorable period of service.  
Service connection for compensation benefits was denied.  
The RO denied entitlement to non service connected 
disability pension benefits.  

The RO noted that the veteran would only be eligible for 
medical treatment under Chapter 17 of Title 38 of U.S.C.A. 
if service connection were established for these 
conditions.  He was notified that all requests for 
determination of eligibility under Chapter 17 of Title 38 
of U.S.C.A. for medical care eligibility must be received 
from a VA Medical Center.  

In an August 1991 letter the RO informed the veteran that 
his discharge under dishonorable conditions for the period 
subsequent to November 2, 1966 did not allow consideration 
of a compensation claim for, in pertinent part, head 
injury, eye condition, and residuals of Agent Orange 
exposure.  The veteran was notified that the only 
eligibility allowed by VA for such conditions would be 
medical treatment under Chapter 17, Title 38 U.S.C.A.  In 
order to claim such treatment, the RO needed to receive 
notice from a VA Medical Center.  The veteran disagreed 
and initiated an appeal.  A statement of the case was 
issued in September 1982; however the veteran did not 
perfect his appeal. 

In September 1991 the veteran submitted medical records 
for his claim for nonservice-connected disability pension 
benefits to include private medical records and Social 
Security records.  


The medical records used by SSA in the determination of 
the claim basically pertain to unrelated disorders.  
During a February 1991 evaluation, the only medical 
problem he reported was an injury to his back in 1978 
while employed as a railroad laborer.  He reported no 
further medical problems.  A private medical record 
submitted by RB (initials), MD noted that the veteran was 
seen in October 1990 for documentation purposes to 
establish a medical record.  The veteran reported a back 
injury, radiating pain into his lower extremities and neck 
pain.  The diagnoses are not pertinent to the issues on 
appeal.

In February 1992 the veteran submitted copies of treatment 
records from the VA West Side Medical Center for the 
period from December 1990 to January 1992.  These records 
show that he had complaints of pain in his feet while 
walking.  The assessment was vascular claudication.  He 
also had complaints of a penile rash.

In January 1995 the veteran filed a claim for service 
connection for exposure to Agent Orange for a skin 
condition all over his body.  

A VA examination in April 1995 revealed a scar on the 
occipital area of head that was well healed.  There was 
minimal cosmetic consequence as hair was covering it.  It 
was a T-shaped scar 2 inches by 2 inches.  

At another VA examination in April 1995 the veteran 
reported having lesions on both soles for 7 to 8 years.  
He also reported having sores in his eyes, mouth and 
elsewhere that took a long time to heal.  Clinical 
findings noted a 1 mm wart on each foot and scattered 
areas of discoloration on the right medial malleolus.  
There were negative findings regarding scars.  The 
diagnoses were small plantar warts and possible bites.  
The examiner was not able to make anything out of "non-
healing sores".  He had essentially a normal skin 
examination with no active lesions or wounds.  

Also in April 1995 the veteran was afforded a VA C&P 
examination for residuals of dioxin exposure.  He reported 
serving in Vietnam from March 1967 to March 1969.  He 
complained of non-healing sores all over his body, rashes 
and skin peels.  After walking 1/2 his legs cramp and he has 
to stop.  He has been told by doctors that there is a 
problem with blood flow.  He had additional complaints.  
There was no history of cancer.  The examiner noted 
symptoms of peripheral vascular claudication and atypical 
chest pain.  He had complaints of palpitations, nausea 
related chemicals and acid in the walls of his apartment, 
and nonhealing sores.  He had elevated blood pressure on 
examination.

In a June 1995 rating decision, the RO denied service 
connection for a skin condition due to Agent Orange 
exposure.  The RO noted that service medical records for 
the period from November 1964 to November 1966 showed no 
findings regarding a skin disorder.  In addition, the 
claim was not well-grounded as no active skin condition 
was shown at the VA C&P examination.  The veteran 
disagreed with this decision and submitted outpatient 
treatment records showing treatment for plantar warts on 
both feet.  

In a July 1995 rating decision, the RO denied service 
connection for a skin condition, claimed as plantar warts, 
due to Agent Orange exposure.  Service medical records 
show no findings regarding the claimed disability.  
Military service records revealed that the veteran did not 
serve in Vietnam during his period of service from 
November 1964 to November 1966.  The period of service 
from November 1966 to November 1972 had been determined to 
be under dishonorable conditions and it was during this 
period of military service that the veteran served in 
Vietnam.  

The veteran was notified of the denial by letter dated in 
July 1995.  A statement of the case was issued in August 
1995 on the issue of a skin condition due to Agent Orange 
exposure.  The decision was that service connection for a 
skin condition (plantar warts) due to Agent Orange 
exposure was denied.

In November 1996 the veteran wanted to re-open his claim 
for service-connected disability Agent Orange and for head 
injury, and feet and ankle injury.  

In January 1997 the RO notified the veteran regarding the 
type of evidence to submit on his claim.  In March 1997, 
the veteran stated that he had no private medical records.  
He indicated that his SS medical records should be secured 
to support his claim. 

Outpatient treatment records from the Phoenix VA Medical 
Center for May 1997 show complaints of sore feet, ankles 
and head pains and other unrelated disorders.  His eyes 
were normal.

Also submitted was a duplicate outpatient treatment record 
from the Lakeside VA Medical Center in Chicago for an 
appointment in July 1995 for plantar warts.  

Additional outpatient treatment records from the Phoenix 
VA Medical Center for May 1997 were for unrelated 
disorders.  

Medical records from SSA received in July 1997 for the 
period from June 1979 to January 1992 contained duplicate 
copies of records previously submitted and considered.  
The additional records pertain to unrelated disorders.  At 
an evaluation at admission for therapy of alcohol abuse in 
June 1979, the veteran reported that in 1967 a piece of 
shrapnel hit him on the head.   

In a September 1997 rating decision the RO determined that 
the claim for feet and ankle injury was not for 
consideration.  His service medical records for his 
honorable period of service failed to demonstrate any 
chronic condition affecting the feet or ankles.  The RO 
noted that the veteran had been informed previously that 
his claim for service connection for post traumatic stress 
disorder, head injury and disability due to exposure to 
Agent Orange could not be considered as these disabilities 
(if present) would have occurred during the period of 
dishonorable service.  The veteran was notified of the 
decision by letter dated September 24, 1997.   

A report of a June 1997 X-ray of the feet indicated that 
an etiology for the veteran's symptoms of bilateral heel 
and arch pain was not identified.  

The veteran had several outpatient appointments in a VA 
Podiatry Clinic in June and July 1997 and was diagnosed 
with bilateral plantar fasciitis.  

In a November 1997 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for feet and ankle 
injury.  The veteran disagreed and a statement of the case 
was issued in October 1998. 

VA outpatient treatment records for the period from 
December 1990 to February 1998 contain duplicate records 
previously considered. 

Diabetes was diagnosed and in September 1998 he complained 
of sore and swollen feet.  He had not been taking his 
medication or following his diet.  In January 1999 he fell 
and suffered multiple fractures of the toes on his right 
foot.  

In a December 1999 rating decision the RO determined that 
the veteran's substantive appeal on entitlement to service 
connection for residuals of feet and ankle injury was not 
timely filed and his Form 9 was accepted as an attempt to 
reopen this claim.  The evidence considered showed 
treatment for bilateral plantar fasciitis and fractures of 
the toes of the right foot beginning in January 1999.  The 
RO determined that the records contained no probative 
value for showing that the veteran had a chronic 
disability of the feet and ankles arising from the period 
of service from November 1964 to November 1966.  The 
evidence was not considered as new and material evidence 
and the claim was denied.  

In addition, the RO denied service connection for a head 
injury and for an eye condition as not well grounded 
claims had been submitted.  

The RO determined that new and material evidence to reopen 
the claim for a skin condition secondary to Agent Orange 
exposure had not been submitted.  The veteran was notified 
by letter dated in January 2000.  

An SOC was issued in March 2000 on no new and material 
evidence for his claim of entitlement to service 
connection for feet and ankle injuries.  

In a Form 9 received in April 2000 the veteran stated that 
wanted to have a RO hearing first, then a hearing before 
the Board in Washington, D.C. on the issue of new and 
material evidence for feet and ankle.  

The veteran presented testimony at a personal hearing 
before a Decision Review Officer at the RO in November 
2000.  He testified that he first started having feet and 
ankle problems in 1966 when he was playing football in 
Korea.  He hurt his right ankle, went to sick call and to 
the dispensary at Camp Casey.  He did not receive 
medication but was given crutches to use.  He also 
recalled having been placed on a limited duty profile for 
the injury.  He hurt both ankles and both feet in 1972 
when he was at Fort Knox and was given crutches.  He was 
using crutches when he had his separation examination.  He 
was still on crutches when he was released from active 
duty.  The veteran related the medical treatment he 
received post-service.  He described the symptoms and 
manifestations of his feet and ankles. 

In December 2000 the veteran requested another hearing as 
he did not believe that everything he said had been typed 
into the transcript.  

The veteran was afforded a C&P neurological examination in 
March 2001.  According to the veteran his problems began 
after he suffered a head injury while in Vietnam.  He was 
unable to state the year or the circumstances of his head 
injury.  The examiner commented on the veteran's service 
medical records.  The examiner noted that the veteran 
suffered a mild head injury in March 1967 and did have 
headaches and dizziness documented afterwards consistent 
with a post-concussive syndrome.  However, the examiner 
noted that the veteran also had headaches documented 
prior, as early as 1966.  

The examiner opined that such a minor head injury was not 
responsible for his current headaches particularly since 
it occurred more than thirty years earlier.  The examiner 
thought the current headaches were tension type that 
lasted only two to three minutes at a time and occurred as 
rarely as once per month.  They did not appear to 
significantly affect the veteran's functioning.  

A VA examiner reviewed the claims file prior to a VA C&P 
dermatology examination in March 2001.  The veteran 
reported that in 1969 he had itching eyes and sores on his 
eyelids.  In 1971 he had sores on his eyes.  In 1978 skin 
peeled off his ears.  Since 1978 up to the present he had 
developed sores on his body that last for months and 
finally heal with hyperpigmentation.  Clinical findings 
were noted.  The diagnoses were scars of the face and body 
not secondary to military injury and not service related; 
hyperpigmentation of the arms, legs, and elbows secondary 
to what sounded like chronic, recurrent boils which had 
been occurring for many years and had left hyperpigmented 
areas when they heal; mild dermatophytosis on the soles of 
the feet and possible asymptomatic mild lichen planus 
glans penis.  No relationship to military service during 
the period from November 1964 to November 1966 was noted.   

The veteran was afforded a VA C&P orthopedic examination 
in March 2001.  The examiner reviewed the claims file and 
noted that an April 1999 X-ray report showed the veteran 
had nondisplaced fracture of metatarsal heads 2, 3, and 4 
that were well healed.  In January 1968 the veteran 
complained of a sprained right ankle in a fall of 1964.  
The veteran reported having an ankle injury in the 1960's 
that he thought was the left but was not sure.  He stated 
that both feet bothered him when he fell in 1972 and 
bruised them.  He complained that his feet and ankles hurt 
daily and it was hard to walk at times.  

Clinical findings were reported.  After review of X-rays, 
the examiner stated that the left foot was normal, both 
ankles were normal, a probable sprain of the ankles, a 
probable sprain of the left foot and the right foot had 
old healed fractures of metatarsal heads 2-3-4.  

The veteran was also afforded a VA C&P ophthalmologic 
examination in March 2001.  He complained of double 
vision.  The claims file was reviewed.  Clinical findings 
included uncorrected vision of 20/30 in the right eye and 
20/20 in the left eye.  The diagnosis was mild, bilateral 
ptosis.  Regarding etiology, the examiner commented that 
although the veteran claimed occasional double vision he 
said he was doing well at the time of his examination.  
There was no evidence of muscle imbalance.  His tendency 
to ptosis could account for his sensation of occasional 
double vision.  This could be further explored with 
neurologic referral. 

In a rating decision in September 2001 in compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), the RO 
reviewed the veteran's claim for service connection for a 
head injury and for ptosis, claimed as eye condition.  The 
RO noted that these issues were previously denied as not 
well grounded and were now rated on the merits.  The RO 
denied service connection for a head injury and for 
ptosis, claimed as eye condition.  The veteran was 
notified by letter dated in September 2001.

A statement of the case was issued in September 2001 on 
the issues of service connection for residuals of a head 
injury, an eye condition, and a skin condition including 
secondary to Agent Orange. 

In the September 2001 statement of the case, the RO noted 
that the March 2001 VA examination was considered new and 
material evidence on the issue of service connection for a 
skin condition and the claim was reopened.  However, the 
RO determined that service connection for a skin condition 
remained denied because no chronic skin condition was 
shown during the period of service from November 1964 to 
November 1966 and no relationship between any current skin 
condition and that period of military service was shown.  

A supplemental statement of the case was issued in 
September 2001 on the issue of service connection for 
residuals of foot and ankle injuries.  

In September 2001 the veteran filed three Form 9s and 
three statements in support of his claim.  The veteran 
clarified that he was seeking service connection for both 
feet and both ankles.  

The veteran presented testimony at a hearing at the RO in 
October 2001.  A copy of the hearing transcript is in the 
claims file.  The veteran testified that he was claiming 
service connection for both feet and both ankles.  The 
veteran discussed various procedural aspects of his case 
with the hearing officer.  At the hearing the veteran 
revoked the power of attorney to his service 
representative, VFW.

A supplemental statement of the case was issued in 
December 2001.  The cover letter notified the veteran that 
he had the right to select another Service Organization to 
represent him and a VA form for that purpose was enclosed.  

A hearing before the Board scheduled in April 2002 was 
canceled in writing by the veteran through his current 
representative, The American Legion.  He asked that the 
hearing not be rescheduled.   
Criteria

Eligibility

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  

The term "discharge or release" includes (A) retirement 
from the active military, naval, or air service, and (B) 
the satisfactory completion of the period of active 
military, naval, or air service for which a person was 
obligated at the time of entry into such service in the 
case of a person who, due to enlistment or reenlistment, 
was not awarded a discharge or release from such period of 
service at the time of completion thereof and who, at such 
time, would otherwise have been eligible for the award of 
a discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(18) (West 1991).  

If the former service member did not die in service, 
pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service 
on which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 
C.F.R. § 3.12(a) (2002).

The provisions of 38 C.F.R. § 3.12 set out conditions 
under which discharge or release from service constitutes 
a bar to the payment of benefits.  In pertinent part, that 
regulation provides that a discharge or release because of 
one of the following offenses is considered to have been 
issued under dishonorable conditions: (1) Acceptance of an 
undesirable discharge to escape trial by general court-
martial.  (2) Mutiny or spying.  (3) An offense involving 
moral turpitude.  This includes, generally, conviction of 
a felony.  (4) Willful and persistent misconduct.  This 
includes a discharge under other than honorable 
conditions, if it is determined that it was issued because 
of willful and persistent misconduct.  A discharge because 
of a minor offense will not, however, be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious.  38 C.F.R. § 
3.12(d)(2002).

Benefits will not be barred if it is found that the person 
was insane at the time of committing the offense causing 
such discharge or release or unless otherwise specifically 
provided in law and regulation.  38 U.S.C.A. § 5303(b) 
(West 1991); 38 C.F.R. § 3.12(b) (2002).

An honorable or general discharge issued on or after 
October 8, 1977, by a discharge review board established 
under 10 U.S.C.A. 1533 sets aside a bar to benefits 
imposed under paragraph (d), but not paragraph (c), of 
this section provided that:  (1) the discharge is upgraded 
as a result of an individual case review; (2) the 
discharge is upgraded under uniform published standards 
and procedures that generally apply to all persons 
administratively discharged or released from active 
military, naval or air service under conditions other than 
honorable; and (3) such standards are consistent with 
historical standards for determining honorable service and 
do not contain any provision for automatically granting or 
denying an upgraded discharge.  38 C.F.R. § 3.12 (g) 
(2002).


Unless a discharge review board established under 10 
U.S.C.A. 1553 determines on an individual case basis that 
the discharge would be upgraded under uniform standards 
meeting the requirements set forth in paragraph (g) of 
this section, an honorable or general discharge awarded 
under one of the following programs does not remove any 
bar to benefits imposed under this section:  (1) the 
President's directive of January 19, 1977, implementing 
Presidential Proclamation 4313 of September 16, 1974; or 
(2) the Department of Defense's special discharge review 
program effective April 5, 1977; or (3) any discharge 
review program implemented after April 5, 1977, that does 
not apply to all persons administratively discharged or 
released from active military service under other than 
honorable conditions.  38 C.F.R. § 3.12 (h) (2002).


New and Material Evidence

Regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302.  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to 
conclusions based on evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2002).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding 
on all field offices of the Department of Veterans Affairs 
as to conclusions based on the evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 1991); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the U. S. Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence 
had been presented), will be evaluated in the context of 
the entire record.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be 
credible.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999) (per curiam).  However, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the 
claim was appealed to the Board.  Jackson v. Principi, 265 
F. 3d 1366 (Fed. Cir. 2001).

There is new legislation regarding the obligations of VA 
in assisting claimants.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  
The VCAA provides:

Nothing in this section shall be construed to 
require the Secretary to reopen a claim that 
has been disallowed except when new and 
material evidence is presented or secured, as 
described in section 5108 of this title.

VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2097-98 (2000) (38 U.S.C.A. § 5103A (West Supp. 2002)).

The rule amending the adjudication regulations to 
implement the provisions of the VCAA is effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a) 
regarding new and material evidence, which is effective 
August 29, 2001.  

The amendment to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) 
apply to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Federal Register 
45620 (2001).





Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in 
active military service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002) ; 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.

A veteran who served in military service is presumed to be 
in sound condition except for defects noted when examined 
and accepted for service.  Clear and unmistakable evidence 
that the disability manifested in service preexisted 
service will rebut this presumption.  38 U.S.C.A. §§ 1111, 
1137 (West 1991).  

In determining whether an injury or disease was incurred 
in or aggravated in service, the evidence in support of 
the claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304.






Under 38 U.S.C.A. § 1154 (West 1991), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation in such service.  See Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).

Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(2002).  The United States Court of appeals for Veterans 
Claims (CAVC) has held that the "term 'service 
connection', is used in section 1154(b) to refer to proof 
of incurrence or aggravation of [a] disease or injury in 
service, rather than to the legal standard for entitlement 
to payments for disability."  See Velez v. West, 11 Vet. 
App. 148, 153 (1998); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  The effect of this law is that service 
connection will not be precluded for combat veterans 
simply because of the absence of notation of a claimed 
disability in the official service records.  However, the 
law does not create a presumption of service connection, 
and there must still be competent medical evidence 
relating the claimed disability to service where the 
question involves medical causation or diagnosis, such as 
in the instant case.

When a disability is not initially manifested during 
service or within an applicable presumptive period, 
"direct" service connection may nevertheless be 
established by evidence demonstrating the disability was 
in fact incurred or aggravated during the veteran's 
service.  See 38 U.S.C.A. § 1113(b) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(d) (2002).


Agent Orange

Applicable law and regulations provide that a veteran who, 
during active service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during service.  

Regulations further provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, 
or trachea); Type II diabetes mellitus, and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Note 2: For purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See 
38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e); Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era. "Service in the Republic of 
Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 38 
C.F.R. § 3.307(a)(6)(iii) (2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-
542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).


Analysis

Preliminary matter: Duty to Assist

As previously noted, there has been a significant change 
in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA 
with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions); see 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been 
filed or reopened and before the administrative or 
judicial process has been concluded, the version more 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA.

In December 1999 the RO denied the veteran's claim for 
entitlement for residuals of a head injury and for an eye 
disorder on the basis that not well grounded claims had 
been submitted.  However, in July 2001 the RO notified the 
veteran of the VCAA and that these claims were going to be 
reviewed because of the new law.  The RO then 
readjudicated these claims under the provisions of VCAA 
and denied them on the merits.

The amendments to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii) regarding any claim to reopen a finally 
decided claim apply to claims received on or after August 
29, 2001.  The veteran's claims were received prior to 
August 29, 2001, therefore, the amendments regarding 
reopening of a finally decided claim do not apply to these 
claims.

Although the Board notes that the provisions of the VCAA 
have limited application to new and material evidence 
cases, the Board finds that the RO provided the appellant 
a copy of the applicable rating decisions and forwarding 
letters that in combination notified him of the basis for 
the decisions reached.  

The RO also provided the appellant a statement of the case 
and supplemental statements of the case that included a 
summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on 
appeal, and has done so.  Further, he has obtained 
representation and his representative has prepared 
argument on his behalf.

The appellant has been advised of evidence he could submit 
himself or to sufficiently identify evidence so that VA 
could obtain the evidence for him.  In addition, he has 
presented testimony at personal hearings.

The appellant has not indicated that any other probative 
evidence not already associated with the claims folder is 
available so there is no need to notify him as to whether 
VA would obtain it.  

Such notice sufficiently placed the appellant on notice of 
what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the 
extent necessary; no further assistance to the appellant 
in developing the facts pertinent to his claim is required 
to comply with the duty to assist under the law prior to 
VCAA.  

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of 
the appellant's claim. 


Initial considerations

As previously noted the veteran had two tours of active 
duty.  He had an honorable discharge for the first period 
of service from November 1964 to August 1966.  For the 
second period of service, from August 1966 to November 
1972 his discharge was issued under Other Than Honorable 
Conditions.  

An administrative decision in February 1973 on the issue 
of character of discharge determined that the veteran's 
actions during his second period of service constituted 
willful and persistent misconduct and his discharge was 
considered dishonorable.  For this reason he was barred 
from all benefits under laws administered by the Veterans 
Administration where a discharge under conditions other 
than dishonorable was the requirement.  

Based on the information provided by NPRC, the RO 
determined that Federal law permitted using his period of 
military service from November 1964 to November 1966 as a 
basis for entitlement to benefits under the laws 
administered by the Veterans Administration (now the 
Department of Veterans Affairs).  In an administrative 
decision in July 1982 the RO found that the veteran's 
service from November 1964 to November 1966 was under 
conditions other than dishonorable and qualified him for 
VA benefits on the basis of service for that period.

The veteran asserts that his discharge for the second 
period of service was upgraded and has submitted duplicate 
copies of his DD 214 showing that the discharge for the 
second period of service was upgraded to General Under 
Honorable Conditions under the DOD's special discharge 
review program.  But this is not the final determination 
on his discharge for the second period of service.  Upon 
re-review as required by Public Law 95-126, the Army 
Discharge Board determined that he did not qualify for 
upgrading under the new uniform standards for discharge 
review.  His upgraded discharge was not affirmed.  

There is no evidence of record showing that a Discharge 
Review Board established under 10 U.S.C.A. 1553 determined 
on an individual basis that the veteran's discharge for 
his second period of service would be upgraded.  

Therefore his original discharge issued under Other Than 
Honorable Conditions is controlling for the purposes of 
entitlement for veterans benefits.

Consequently, while the first period of the veteran's 
active service determined to be from November 1964 to 
November 1966 is qualifying for VA benefits (see 38 C.F.R. 
§ 3.13(c)), the second is not.


Claims to re-open

When the RO finally denies a claim, the claim may not 
thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7105; 
38 C.F.R. §20.1103.  If new and material evidence is 
presented, VA must proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist has 
been fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999).  However, the 
first element is whether new and material evidence has 
been submitted and if not, then the Board's analysis must 
end here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

When a claimant seeks to reopen a finally denied claim, 
the Board must review all of the evidence submitted since 
that action to determine whether the claim should be 
reopened and readjudicated on a de novo basis.  Glynn v. 
Brown, 6 Vet. App. 523, 529 (1994).  In order to reopen a 
finally denied claim there must be new and material 
evidence presented since the claim was last finally 
disallowed on any basis, not only since the claim was last 
denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously 
of record.




Residuals of a head injury

The veteran's claim of entitlement to service connection 
for residuals of a head injury is based on a head injury 
he alleges occurred in March 1967.  This claim was 
previously denied in a rating decision in July 1991 based 
on the alleged injury reportedly sustained during the 
dishonorable period of service.  Although the veteran 
disagreed with the character of discharge and initiated an 
appeal, after a statement of the case was issued, he did 
not perfect his appeal.  This decision became final.  

The Board notes that the RO denied the veteran's claim in 
December 1999 as not well-grounded and then reviewed it 
under VCAA and in a September 2001 claim denied it due to 
a statutory bar.  

However, the fact that the RO may have considered the 
claim on the merits is not binding on the Board's 
determination of the question of whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (On appeal, the CAFC held that 
the Board has jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the 
claim was appealed to the Board).

The basis for the last final decision was the character of 
the veteran's discharge.  Service connection for residuals 
of a head injury alleged to have occurred during the 
veteran's second period of active service was barred by 
law.  

The evidence submitted since that decision does not show 
that the veteran qualified on a individual basis by a 
Discharge Review Board for upgrading of his discharge for 
the second period of service under the new uniform 
standards for discharge review.  

Service connection may, however, be granted for residuals 
of a head injury if such was incurred or aggravated during 
the veteran's period of honorable service from November 
1964 to November 1966.  The veteran, however, continues to 
claim that a head injury occurred during his second period 
of service.  Most recently, at a VA examination in March 
2001 the veteran mentioned to the examiner that the head 
injury occurred in Vietnam.  

The veteran does not claim nor does the evidence show that 
he suffered a head injury during the first period of 
service.  Review of the record reveals that service 
medical records for that period of service are entirely 
negative for any reference to a head injury or residuals 
of a head injury.  Furthermore, there is no competent 
medical evidence of record showing residuals of a head 
injury. 

The Board finds that the additional evidence when viewed 
with that previously of record is not new and material 
evidence as defined by the regulation, being duplicative 
or cumulative.  As such it is not so significant that it 
must be considered in order to decide the merits of the 
claim fairly.  38 C.F.R. § 3.156(a).

As new and material evidence has not been submitted to 
reopen the veteran's claim for service connection for 
residuals of a head injury , the first element has not 
been met.  Accordingly, the Board's analysis must end 
here.  Butler, supra.


Eye disorder

The veteran's current claim of entitlement to service 
connection for an eye disorder is based on eyes infected 
with sores he alleges occurred in 1968.  A claim for an 
eye infection reportedly sustained during the dishonorable 
period of service was previously denied in a rating 
decision in July 1991.  Although the veteran disagreed 
with the character of discharge and initiated an appeal, 
after a statement of the case was issued, he did not 
perfect his appeal.  This decision became final.  




The basis for the last final decision was the character of 
the veteran's discharge.  Service connection for an eye 
condition alleged to have occurred during the veteran's 
second period of active service was barred by law.  As 
discussed above, new and material evidence on the 
character of the veteran's discharge has not been 
submitted.  

Service connection may be granted for an eye disorder if 
such was incurred or aggravated during the veteran's 
period of honorable service from November 1964 to November 
1966.  The evidence submitted shows that the veteran has a 
current eye disorder diagnosed as ptosis.  The veteran 
does not claim nor does the evidence show that he suffered 
an eye disorder during the first period of service.  
Although service medical records for that period of 
service show that the veteran sought treatment for an 
injury to his eye and nose after being hit in the nose, 
the impression was that his eyes were "okay" after 
examination.  There is no record of treatment for an eye 
disorder during the first period of service.  

The Board finds that the additional evidence when viewed 
with that previously of record is not new and material 
evidence as defined by the regulation, being duplicative 
or cumulative.  As such it is not so significant that it 
must be considered in order to decide the merits of the 
claim fairly.  38 C.F.R. § 3.156(a).

As new and material evidence has not been submitted to 
reopen the veteran's claim for service connection for 
ptosis, claimed as an eye disorder , the first element has 
not been met.  Accordingly, the Board's analysis must end 
here.  Butler, supra.

Accordingly as new and material evidence has not been 
submitted, the veteran's claim of entitlement to service 
connection for ptosis, claimed as an eye disorder is not 
reopened.



Residuals of injuries to feet and ankles

In a September 1997 rating decision the RO determined that 
the claim for feet and ankle injury was not for 
consideration.  The basis for the denial was that his 
service medical records for his honorable period of 
service failed to demonstrate any chronic condition 
affecting the feet or ankles.  

In a November 1997 rating decision the RO determined that 
new and material evidence had not been submitted after 
review of treatment records from the Phoenix VA Medical 
Center for the period from May to September 1987.  The 
basis for the November 1997 denial was that the evidence 
did not show a chronic condition of the ankles or feet 
during the veteran's honorable period of service.  The 
veteran was provided notice of the decision and appellate 
rights, and initiated an appeal.  The RO considered that a 
substantive appeal was not timely filed, therefore, the 
decision became final.  

Since that time, additional evidence has been added to the 
record in conjunction with the veteran's attempt to reopen 
his claim.  The Board has reviewed the evidence submitted 
subsequent to the November 1997 decision, in the context 
of all the evidence of record.  

The Board finds that new and material evidence has not 
been submitted regarding feet and bilateral ankle 
disabilities to warrant reopening the veteran's claim for 
service connection.  Medical records relating to other 
conditions are clearly not new and material evidence.  The 
veteran's statement that his right ankle was injured in 
1966 is new but cumulative as implicit in his original 
claim is that his current right ankle disability is due to 
an incident in service.  

At the time of the original rating decision in September 
1997 the service medical records were reviewed for the 
first period of service.  Service medical records for the 
veteran's first period of service are negative for 
complaints or findings of feet and bilateral ankle 
injuries.  

Although the alleged injury in 1966 was during a period of 
war in Vietnam, the veteran is not claiming that his right 
ankle was injured during combat, but when he was playing 
football in Korea.  Accordingly his lay evidence is not 
sufficient proof that such alleged injury incurred in 
service.  See 38 U.S.C.A. § 1154 (West 1991).  Evidence 
regarding current findings of feet and bilateral ankle 
disabilities is new but not material.  The specified basis 
of the RO's determination in November 1997 is not changed 
materially by the additional evidence.

The evidence received is essentially cumulative of earlier 
evidence and does nothing to establish injuries to feet 
and ankles during the veteran's first period of service.  
The additional evidence regarding disabilities of the feet 
and ankles does not offer any additional evidence on that 
issue of value to the matter at hand.  

The Board finds that the additional evidence when viewed 
with that previously of record is not new and material 
evidence as defined by the regulation, being duplicative 
or cumulative.  As such it is not so significant that it 
must be considered in order to decide the merits of the 
claim fairly.  38 C.F.R. § 3.156(a).

As new and material evidence has not been submitted to 
reopen the veteran's claim for service connection for feet 
and bilateral ankle disabilities , the first element has 
not been met.  Accordingly, the Board's analysis must end 
here.  Butler, supra.


Skin condition due to herbicide exposure

In a July 1991 rating decision the RO denied the claim for 
compensation benefits for residuals of Agent Orange 
exposure.  Exposure to Agent Orange was reportedly 
sustained after early November 1966, during the 
dishonorable period of service.  The veteran was notified 
of this decision and his appellate rights.

In January 1995 the veteran sought service connection for 
a skin condition all over his body due to exposure to 
Agent Orange.  In a June 1995 rating decision, the RO 
denied service connection for a skin condition due to 
Agent Orange exposure.  

The basis for the denial was that service medical records 
for the period from November 1964 to November 1966 showed 
no findings regarding a skin disorder.  In addition, no 
active skin condition was shown at the April 1995 VA 
examination for residuals of dioxin exposure.  

After review of medical records showing treatment for 
plantar warts on both feet, in a July 1995 rating 
decision, the RO denied service connection for a skin 
condition, claimed as plantar warts, due to Agent Orange 
exposure.  The basis for the denial was service medical 
records showed no findings regarding the claimed 
disability.  Further, military service records show that 
the veteran did not serve in Vietnam during his first 
period of service.  He served in Vietnam during the period 
of military service from November 1966 to November 1972 
that had been determined to be under dishonorable 
conditions.

The veteran was notified of the decision and his appellate 
rights.  Although he initiated an appeal and a statement 
of the case was issued, he did not perfect his appeal.  
Therefore the July 1995 rating decision became final.  

In a September 1997 rating decision the RO determined that 
the veteran had been informed previously that his claim 
for disability due to exposure to Agent Orange could not 
be considered as this disability, if present, would have 
occurred during the period of dishonorable service.  The 
veteran was notified of the decision and his appellate 
rights.  

In a December 1999 rating decision the RO determined that 
new and material evidence to reopen the claim for a skin 
condition secondary to Agent Orange exposure had not been 
submitted.  In a September 2001 statement of the case, the 
RO found that the March 2001 VA examination was new and 
material evidence on the issue of service connection for a 
skin condition and the claim was reopened.  As noted 
previously, the RO determined that service connection for 
a skin condition remained denied.  



Although the RO determined that new and material evidence 
had been submitted, reopened the claim, and after review 
of all the evidence denied the claim on the merits.  

However, as previously noted, the fact that the RO may 
have considered the claim on the merits is not binding on 
the Board's determination of the question of whether new 
and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (On appeal, the 
CAFC held that the Board has jurisdictional responsibility 
to consider whether it was proper for a claim to be 
reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).

On this issue, the last final decision was in July 1995 
for denying the claim based on the veteran's first period 
of service and the last final decision was in September 
1997 for denying the claim based on the second period of 
service.  Since that time, additional evidence has been 
added to the record in conjunction with the veteran's 
attempt to reopen his claim.  The Board has reviewed the 
evidence submitted subsequent to the July 1995 and 
September 1997 decisions, in the context of all the 
evidence of record.  

The Board finds that new and material evidence has not 
been submitted regarding a skin condition due to Agent 
Orange exposure to warrant reopening the veteran's claim 
for service connection.  Medical records relating to other 
conditions are clearly not new and material evidence.  

Regarding the claim for a skin condition on a direct basis 
during the period of service from November 1964 to 
November 1966, at the time of the previous rating 
decisions in January and July 1995 the basis for the 
denials was that the service medical records were reviewed 
for the first period of service and showed no findings 
regarding a skin disorder to include plantar warts.  

The evidence received is essentially cumulative of earlier 
evidence and does nothing to establish a skin condition 
during the veteran's first period of service.  The 
additional evidence regarding a skin condition does not 
offer any additional evidence on that issue of value to 
the matter at hand. 

The Board notes that at the March 2001 examination the 
veteran's account of symptoms during service all occurred 
during the second period of service that has been 
determined to be dishonorable.   Evidence regarding 
current findings of a skin disorder is new but not 
material.  Furthermore, the VA examiner in March 2001 did 
not relate a current skin disorder to the first period of 
service from November 1964 to November 1966.  The 
specified basis of the RO's determination in July 1995 is 
not changed materially by the additional evidence.

Regarding the claim for service connection for a skin 
condition due to Agent Orange, the Board finds that new 
and material evidence has not been submitted to warrant 
reopening the veteran's claim for service connection.  The 
evidence of record shows that the veteran served in 
Vietnam during the second period of service that had been 
determined to be under dishonorable conditions.  The Board 
again notes that the law prohibits service connection for 
any injury or disease originating during the veteran's 
period of dishonorable service from November 1966 to 
November 1972.  See 38 U.S.C.A. § 101; 38 C.F.R. §§ 
3.1(d), 3.12, 3.360.  As the upgrade to his discharge was 
denied upon the second review, entitlement to VA benefits 
is dependent on the original discharge.  As previously 
discussed, no evidence has been submitted showing that an 
upgraded discharge for the period of service ending in 
November 1972 has been affirmed. 

The specified basis of the RO's determination in September 
1997 is not changed materially by the additional evidence.

The Board finds that the additional evidence when viewed 
with that previously of record is not new and material 
evidence as defined by the regulation, being duplicative 
or cumulative.  As such it is not so significant that it 
must be considered in order to decide the merits of the 
claim fairly.  38 C.F.R. § 3.156(a).
As new and material evidence has not been submitted to 
reopen the veteran's claim for service connection for a 
skin condition, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler, 
supra.


ORDER

The veteran, not having submitted new and material 
evidence to reopen the claim of entitlement to service 
connection for residuals of a head injury, the appeal is 
denied.  

The veteran, not having submitted new and material 
evidence to reopen the claim of entitlement to service 
connection for ptosis, claimed as an eye disorder, the 
appeal is denied.

The veteran, not having submitted new and material 
evidence to reopen the claim of entitlement to service 
connection for residuals of injuries to ankles and feet, 
the appeal is denied.

The veteran, not having submitted new and material 
evidence to reopen the claim of entitlement to service 
connection for a skin condition, claimed as plantar warts, 
due to herbicide exposure, the appeal is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

